Exhibit 10.1

 

MLA No. RIE539

 

MASTER LOAN AGREEMENT

 

THIS MASTER LOAN AGREEMENT is entered into as of February 24, 2004, between
CoBANK, ACB (“CoBank”) and DAKOTA GROWERS PASTA COMPANY, INC., Carrington, North
Dakota (the “Company”).

 

BACKGROUND

 

CoBank and the Company are parties to a Master Loan Agreement dated June 20,
2001, as amended (the “Existing Agreement”).  Pursuant to the terms of the
Existing Agreement, the parties entered into one or more Supplements thereto. 
CoBank and the Company now desire to amend and restate the Existing Agreement
and to apply such new agreement to the Existing Supplements, as well as any new
Supplements that may be issued thereunder.  For that reason and for valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
CoBank and the Company hereby agree that the Existing Agreement shall be amended
and restated to read as follows:

 

SECTION 1.                            Supplements.  In the event the Company
desires to borrow from CoBank and CoBank is willing to lend to the Company, or
in the event CoBank and the Company desire to consolidate any existing loans
hereunder, the parties will enter into a Supplement to this agreement (a
“Supplement”).  Each Supplement will set forth the amount of the loan, the
purpose of the loan, the interest rate or rate options applicable to that loan,
the repayment terms of the loan, and any other terms and conditions applicable
to that particular loan.  Each loan will be governed by the terms and conditions
contained in this agreement and in the Supplement relating to the loan.  As of
the date hereof, the following Supplements are outstanding hereunder and shall
be governed by the terms and conditions hereof:  (a) the Statused Revolving
Credit Supplement dated February 24, 2004 and numbered RIE539S01; (b) the
Consolidating Supplement (Variable and Quoted Fixed Rate Term Loan dated
February 24, 2004 and numbered RIE539T01; (c) the Consolidating Supplement
(Variable and Quoted Fixed Rate Term Loan dated February 24, 2004 and numbered
RIE539T02; (d) the Single Advance Term Loan Supplement Loan dated February 24,
2004 and numbered RIE539T03; (e) the Single Advance Term Loan Supplement dated
February 24, 2004 and numbered RIE539T04; and (f) the Non-Revolving Credit
Supplement (used for Various Letter(s) of Credit) dated February 24, 2004 and
numbered RIE539T05.

 

SECTION 2.                            Availability.  Loans will be made
available on any day on which CoBank and the Federal Reserve Banks are open for
business upon the telephonic or written request of the Company.  Requests for
loans must be received no later than 12:00 Noon Company’s local time on the date
the loan is desired.  Loans will be made available by wire transfer of
immediately available funds to such account or accounts as may be authorized by
the Company.  The Company shall furnish to CoBank a duly completed and executed
copy of a CoBank Delegation and Wire and Electronic Transfer Authorization Form,
and CoBank shall be entitled to rely on (and shall incur no liability to the
Company in acting on) any request or direction furnished in accordance with the
terms thereof.

 

SECTION 3.                            Repayment.  The Company’s obligation to
repay each loan shall be evidenced by the promissory note set forth in the
Supplement relating to that loan or by such replacement note as CoBank shall
require.  CoBank shall maintain a record of all loans, the interest accrued
thereon, and all payments made with respect thereto, and such record shall,
absent proof of manifest error, be conclusive evidence of the outstanding
principal and interest on the loans.  All payments shall be made by wire
transfer of immediately available funds, by check, or by automated clearing
house or other similar cash handling processes as specified by separate
agreement between the Company and CoBank.  Wire transfers shall be made to ABA
No. 307088754 for advice to and credit of CoBank (or to such other account as
CoBank may direct by notice).  The Company shall give CoBank telephonic notice
no later than 12:00 Noon Company’s local time of its intent to pay by wire and
funds received after 3:00 p.m. Company’s local time shall be credited on the
next business day.  Checks shall be mailed to CoBank, Department 167, Denver,
Colorado 80291-0167 (or to such other place as CoBank may direct by notice). 
Credit for payment by check will not be given until the later of:  (a) the day
on which CoBank receives immediately available funds; or (b) the next business
day after receipt of the check.

 

1

--------------------------------------------------------------------------------


 

SECTION 4.                            Capitalization.  The Company agrees to
purchase such participation certificates in CoBank as CoBank may from time to
time require in accordance with its Bylaws.  However, the maximum amount of
participation certificates which the Company shall be obligated to purchase in
connection with any loan may not exceed the maximum amount permitted by the
Bylaws at the time the Supplement relating to that loan is entered into or such
loan is renewed or refinanced by CoBank.

 

SECTION 5.                            Security.  The Company’s obligations under
this agreement, all Supplements (whenever executed), and all instruments and
documents contemplated hereby or thereby, shall be secured by a statutory first
lien on all equity which the Company may now own or hereafter acquire in
CoBank.  In addition, the Company’s obligations under each Supplement (whenever
executed) and this agreement shall be secured by a first lien (subject only to
exceptions approved in writing by CoBank) pursuant to all security agreements,
mortgages, and deeds of trust executed by the Company in favor of CoBank
(including the St. Paul Bank for Cooperatives), whether now existing or
hereafter entered into.  As additional security for those obligations:  (i) the
Company agrees to grant to CoBank, by means of such instruments and documents as
CoBank shall require a first priority lien on such of its other assets, whether
now existing or hereafter acquired, as CoBank may from time to time require; and
(ii) the Company agrees to grant to CoBank, by means of such instruments and
documents as CoBank shall require, a first priority lien on all realty which the
Company may from time to time acquire after the date hereof.

 

SECTION 6.                            Conditions Precedent.

 

(A)       Conditions to Initial Supplement.  CoBank’s obligation to extend
credit under the initial Supplement hereto is subject to the conditions
precedent that CoBank receive, in form and content satisfactory to CoBank, each
of the following:

 

This Agreement, Etc.  A duly executed copy of this agreement and all instruments
and documents contemplated hereby.

 

(B)       Conditions to Each Supplement.  CoBank’s obligation to extend credit
under each Supplement, including the initial Supplement, is subject to the
conditions precedent that CoBank receive, in form and content satisfactory to
CoBank, each of the following:

 

(i)            Supplement.  A duly executed copy of the Supplement and all
instruments and documents contemplated thereby.

 

(ii)        Evidence of Authority.  Such certified board resolutions,
certificates of incumbency, and other evidence that CoBank may require that the
Supplement, all instruments and documents executed in connection therewith, and,
in the case of initial Supplement hereto, this agreement and all instruments and
documents executed in connection herewith, have been duly authorized and
executed.

 

(iii)    Fees and Other Charges.  All fees and other charges provided for herein
or in the Supplement.

 

(iv)       Evidence of Perfection, Etc.  Such evidence as CoBank may require
that CoBank has a duly perfected first priority lien on all security for the
Company’s obligations, and that the Company is in compliance with Section 8(D)
hereof.

 

(C)       Conditions to Each Loan.  CoBank’s obligation under each Supplement to
make any loan to the Company thereunder is subject to the condition that no
“Event of Default” (as defined in Section 11 hereof) or event which with the
giving of notice and/or the passage of time would become an Event of Default
hereunder (a “Potential Default”), shall have occurred and be continuing.

 

SECTION 7.                            Representations and Warranties.

 

(A)       This Agreement.  The Company represents and warrants to CoBank that as
of the date of this agreement:

 

2

--------------------------------------------------------------------------------


 

(i)            Compliance.  The Company and, to the extent contemplated
hereunder, each “Subsidiary” (as defined below), is in compliance with all of
the terms of this agreement, and no Event of Default or Potential Default exists
hereunder.

 

(ii)        Subsidiaries.  The Company has the following “Subsidiary(ies)” (as
defined below):  Primo Piatto, Inc..  For purposes hereof, a “Subsidiary” shall
mean a corporation of which shares of stock having ordinary voting power to
elect a majority of the board of directors or other managers of such corporation
are owned, directly or indirectly, by the Company.

 

(B)       Each Supplement.  The execution by the Company of each Supplement
hereto shall constitute a representation and warranty to CoBank that:

 

(i)            Applications.  Each representation and warranty and all
information set forth in any application or other documents submitted in
connection with, or to induce CoBank to enter into, such Supplement, is correct
in all material respects as of the date of the Supplement.

 

(ii)        Conflicting Agreements, Etc.  This agreement, the Supplements, and
all security and other instruments and documents relating hereto and thereto
(collectively, at any time, the “Loan Documents”), do not conflict with, or
require the consent of any party to, any other agreement to which the Company is
a party or by which it or its property may be bound or affected, and do not
conflict with any provision of the Company’s bylaws, articles of incorporation,
or other organizational documents.

 

(iii)    Compliance.  The Company and, to the extent contemplated hereunder,
each Subsidiary, is in compliance with all of the terms of the Loan Documents
(including, without limitation, Section 8(A) of this agreement on eligibility to
borrow from CoBank).

 

(iv)       Binding Agreement.  The Loan Documents create legal, valid, and
binding obligations of the Company which are enforceable in accordance with
their terms, except to the extent that enforcement may be limited by applicable
bankruptcy, insolvency, or similar laws affecting creditors’ rights generally.

 

SECTION 8.                            Affirmative Covenants.  Unless otherwise
agreed to in writing by CoBank while this agreement is in effect, the Company
agrees to and with respect to Subsections 8(B) through 8(G) hereof, agrees to
cause each Subsidiary to:

 

(A)       Eligibility.  Maintain its status as an entity eligible to borrow from
CoBank.

 

(B)       Corporate Existence, Licenses, Etc.  (i) Preserve and keep in full
force and effect its existence and good standing in the jurisdiction of its
incorporation or formation; (ii) qualify and remain qualified to transact
business in all jurisdictions where such qualification is required; and (iii)
obtain and maintain all licenses, certificates, permits, authorizations,
approvals, and the like which are material to the conduct of its business or
required by law, rule, regulation, ordinance, code, order, and the like
(collectively, “Laws”).

 

(C)       Compliance with Laws.  Comply in all material respects with all
applicable Laws, including, without limitation, all Laws relating to
environmental protection and any patron or member investment program that it may
have.  In addition, the Company agrees to cause all persons occupying or present
on any of its properties, and to cause each Subsidiary to cause all persons
occupying or present on any of its properties, to comply in all material
respects with all environmental protection Laws.

 

(D)       Insurance.  Maintain insurance with insurance companies or
associations acceptable to CoBank in such amounts and covering such risks as are
usually carried by companies engaged in the same or similar business and
similarly situated, and make such increases in the type or amount of coverage as
CoBank may request.  All such policies insuring any collateral for the Company’s
obligations to CoBank shall have mortgagee or lender loss payable clauses or

 

3

--------------------------------------------------------------------------------


 

endorsements in form and content acceptable to CoBank.  At CoBank’s request, all
policies (or such other proof of compliance with this Subsection as may be
satisfactory to CoBank) shall be delivered to CoBank.

 

(E)         Property Maintenance.  Maintain all of its property that is
necessary to or useful in the proper conduct of its business in good working
condition, ordinary wear and tear excepted.

 

(F)         Books and Records.  Keep adequate records and books of account in
which complete entries will be made in accordance with generally accepted
accounting principles (“GAAP”) consistently applied.

 

(G)       Inspection.  Permit CoBank or its agents, upon reasonable notice and
during normal business hours or at such other times as the parties may agree, to
examine its properties, books, and records, and to discuss its affairs,
finances, and accounts, with its respective officers, directors, employees, and
independent certified public accountants.

 

(H)       Reports and Notices.  Furnish to CoBank:

 

(i)            Annual Financial Statements.  As soon as available, but in no
event more than 120 days after the end of each fiscal year of the Company
occurring during the term hereof, annual consolidated and consolidating
financial statements of the Company and its consolidated Subsidiaries, if any,
prepared in accordance with GAAP consistently applied.  Such financial
statements shall:  (a) be audited by independent certified public accountants
selected by the Company and acceptable to CoBank; (b) be accompanied by a report
of such accountants containing an opinion thereon acceptable to CoBank; (c) be
prepared in reasonable detail and in comparative form; and (d) include a balance
sheet, a statement of income, a statement of retained earnings, a statement of
cash flows, and all notes and schedules relating thereto.

 

(ii)        Interim Financial Statements.  As soon as available, but in no event
more than 50 days after the end of each month (other than the last month in each
fiscal year of the Company), a consolidated balance sheet of the Company and its
consolidated Subsidiaries, if any, as of the end of such month, a consolidated
statement of income for the Company and its consolidated Subsidiaries, if any,
for such period and for the period year to date, and such other interim
statements as CoBank may specifically request, all prepared in reasonable detail
and in comparative form in accordance with GAAP consistently applied and, if
required by written notice from CoBank, certified by an authorized officer or
employee of the Company acceptable to CoBank.

 

(iii)    Notice of Default.  Promptly after becoming aware thereof, notice of
the occurrence of an Event of Default or a Potential Default.

 

(iv)       Notice of Non-Environmental Litigation.  Promptly after the
commencement thereof, notice of the commencement of all actions, suits, or
proceedings before any court, arbitrator, or governmental department,
commission, board, bureau, agency, or instrumentality affecting the Company or
any Subsidiary which, if determined adversely to the Company or any such
Subsidiary, could have a material adverse effect on the financial condition,
properties, profits, or operations of the Company or any such Subsidiary.

 

(v)           Notice of Environmental Litigation, Etc.  Promptly after receipt
thereof, notice of the receipt of all pleadings, orders, complaints,
indictments, or any other communication alleging a condition that may require
the Company or any Subsidiary to undertake or to contribute to a cleanup or
other response under environmental Laws, or which seek penalties, damages,
injunctive relief, or criminal sanctions related to alleged violations of such
Laws, or which claim personal injury or property damage to any person as a
result of environmental factors or conditions. 

 

(vi)       Bylaws and Articles.  Promptly after any change in the Company’s
bylaws or articles of incorporation (or like documents), copies of all such
changes, certified by the Company’s Secretary.

 

(vii)   Compliance Certificate.  Together with each set of financial statements
furnished to CoBank pursuant to Section 8(H) hereof, a certificate of an officer
or employee of the Company acceptable to CoBank setting forth calculations
showing compliance with the financial covenants set forth in Section 10 hereof.

 

4

--------------------------------------------------------------------------------


 

(viii)        Budgets.  As soon as available, but in no event more than 90 days
after the end of any fiscal year of the Company occurring during the term
hereof, copies of the Company’s board-approved annual budgets and forecasts of
operations and capital expenditures.

 

(ix)              Other Information.  Such other information regarding the
condition or operations, financial or otherwise, of the Company or any
Subsidiary as CoBank may from time to time reasonably request, including but not
limited to copies of all pleadings, notices, and communications referred to in
Subsections 8(H)(iv) and (v) above.

 

SECTION 9.                            Negative Covenants.  Unless otherwise
agreed to in writing by CoBank, while this agreement is in effect the Company
will not:

 

(A)       Borrowings.  Create, incur, assume, or allow to exist, directly or
indirectly, any indebtedness or liability for borrowed money (including trade or
bankers’ acceptances), letters of credit, or the deferred purchase price of
property or services (including capitalized leases), except for:  (i) debt to
CoBank; (ii) accounts payable to trade creditors incurred in the ordinary course
of business; (iii) current operating liabilities (other than for borrowed money)
incurred in the ordinary course of business; (iv) debt of the Company to
Massachusetts Mutual Life Insurance Company, Baystate Health Systems, Inc., C.
M. Life Insurance Company, The Security Mutual Life Insurance Company of
Lincoln, Nebraska, and the Canada Life Assurance Company, or their successors in
an amount not to exceed $23,500,000.00, and all extensions, renewals and
refinancings thereof; (v) purchase money indebtedness for real property, plant,
and equipment, provided that such indebtedness does not exceed 100% of the
purchase price of the asset(s) being acquired and such indebtedness does not
exceed, in the aggregate, $1,000,000.00 at any one time outstanding; and (vi)
capitalized leases in existence from time to time.

 

(B)       Liens.  Create, incur, assume, or allow to exist any mortgage, deed of
trust, pledge, lien (including the lien of an attachment, judgment, or
execution), security interest, or other encumbrance of any kind upon any of its
property, real or personal (collectively, “Liens”).  The foregoing restrictions
shall not apply to:  (i) Liens in favor of CoBank; (ii) Liens for taxes,
assessments, or governmental charges that are not past due; (iii) Liens and
deposits under workers’ compensation, unemployment insurance, and social
security Laws; (iv) Liens and deposits to secure the performance of bids,
tenders, contracts (other than contracts for the payment of money), and like
obligations arising in the ordinary course of business as conducted on the date
hereof; (v) Liens imposed by Law in favor of mechanics, materialmen,
warehousemen, and like persons that secure obligations that are not past due;
(vi) easements, rights-of-way, restrictions, and other similar encumbrances
which, in the aggregate, do not materially interfere with the occupation, use,
and enjoyment of the property or assets encumbered thereby in the normal course
of its business or materially impair the value of the property subject thereto; 
(vii) Liens existing on the date hereof in favor of Massachusetts Mutual Life
Insurance Company, Baystate Health Systems, Inc., C. M. Life Insurance Company,
The Security Mutual Life Insurance Company of Lincoln, Nebraska, and Canada Life
Assurance Company or their successors to secure indebtedness permitted
hereunder; and (viii)  purchase money Liens on real property, plant, and
equipment, provided that the Lien attaches only to the property being financed
and fixed improvements thereon, the Lien attaches at or about the time the
property is acquired, and the debt secured by such Lien is permitted under the
terms of this agreement.

 

(C)       Mergers, Acquisitions, Etc.  Merge or consolidate with any other
entity or acquire all or a material part of the assets of any person or entity,
or form or create any new Subsidiary or affiliate, or commence operations under
any other name, organization, or entity, including any joint venture.

 

(D)       Transfer of Assets.  Sell, transfer, lease, or otherwise dispose of
any of its assets, except in the ordinary course of business.

 

(E)         Loans.  Lend or advance money, credit, or property to any person or
entity, except for:  (i) trade credit extended in the ordinary course of
business; and (ii) other loans in an aggregate principal amount not to exceed,
at any one time outstanding, $1,000,000.00.

 

(F)         Contingent Liabilities.  Assume, guarantee, become liable as a
surety, endorse, contingently agree to purchase, or otherwise be or become
liable, directly or indirectly (including, but not limited to, by means of a
maintenance agreement, an asset or stock purchase agreement, or any other
agreement designed to ensure any creditor against loss), for

 

5

--------------------------------------------------------------------------------


 

or on account of the obligation of any person or entity, except by the
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of the Company’s business.

 

(G)       Change in Business.  Engage in any business activities or operations
substantially different from or unrelated to the Company’s present business
activities or operations.

 

SECTION 10.                     Financial Covenants.  Unless otherwise agreed to
in writing, while this agreement is in effect:

 

(A)       Current Ratio.  The Company and its consolidated Subsidiaries will
have at the end of each period for which financial statements are required to be
furnished pursuant to Section 8(H) hereof, a ratio of consolidated current
assets to consolidated current liabilities (both as determined in accordance
with GAAP consistently applied) of not less than 1.10 to 1.0 through and
including July 31, 2004, and of not less than 1.25 to 1.0 thereafter.

 

(B)       Long Term Debt to Net Worth Ratio.  The Company and its consolidated
Subsidiaries will have at the end of each period for which financial statements
are required to be furnished pursuant to Section 8(H) hereof, a ratio of
consolidated Long Term Debt to consolidated Net Worth of not more than 1.10 to
1.  Long Term Debt shall mean the sum of long-term liabilities, minus deferred
taxes payable, plus current liabilities, minus the quotient of current assets
divided by 1.35, plus the present value of operating leases (all, together with
Net Worth, as calculated in accordance with GAAP consistently applied).

 

(C)       Consolidated Funded Debt to Consolidated Cash Flow Ratio.  The Company
and its consolidated Subsidiaries will have at the end of each fiscal quarter of
the Company, a Consolidated Funded Debt to Consolidated Cash Flow of not more
than 4.0 to 1.0 calculated on a trailing four quarter basis through and
including April 30, 2004, and of not more than 3.0 to 1.0 thereafter. 
Consolidated Funded Debt shall mean all debt which would, in accordance with
GAAP, constitute long term debt and including any current portion thereof
including:  (a) any debt with a maturity of more than one year after the
creation of such debt; (b) any debt outstanding under a revolving credit or
similar agreement providing for borrowings (and renewables and extensions
thereof) which pursuant to its terms would constitute long term debt in
accordance with GAAP; (c) any Capital Lease obligation; and (d) any guarantee
with respect to Funded Debt of another person.  Notwithstanding anything to the
contrary contained herein any debt outstanding under a revolving credit or
similar agreement providing borrowings which is paid down for a period of 30
consecutive days during any 12 months period (and not merely refinanced with a
short term credit facility) will not be deemed to constitute Funded Debt. 
Consolidated Cash Flow shall mean the sum of Consolidated Net Earnings after
taxes of the Company and its Subsidiaries plus:  (i) provision for any
applicable income taxes; (ii) depreciation and amortization; and (iii)
Consolidated Interest Expense for the period.

 

SECTION 11.                     Events of Default.  Each of the following shall
constitute an “Event of Default” under this agreement:

 

(A)       Payment Default.  The Company should fail to make any payment to, or
to purchase any equity in, CoBank when due.

 

(B)       Representations and Warranties.  Any representation or warranty made
or deemed made by the Company herein or in any Supplement, application,
agreement, certificate, or other document related to or furnished in connection
with this agreement or any Supplement, shall prove to have been false or
misleading in any material respect on or as of the date made or deemed made.

 

(C)       Certain Affirmative Covenants.  The Company or, to the extent required
hereunder, any Subsidiary should fail to perform or comply with Sections 8(A)
through 8(H)(ii), 8(H)(vi), (vii), and (viii), or any reporting covenant set
forth in any Supplement hereto, and such failure continues for 15 days after
written notice thereof shall have been delivered by CoBank to the Company.

 

(D)       Other Covenants and Agreements.  The Company or, to the extent
required hereunder, any Subsidiary should fail to perform or comply with any
other covenant or agreement contained herein or in any other Loan Document or
shall use the proceeds of any loan for an unauthorized purpose.

 

6

--------------------------------------------------------------------------------


 

(E)         Cross-Default.  The Company should, after any applicable grace
period, breach or be in default under the terms of any other agreement between
the Company and CoBank.

 

(F)         Other Indebtedness.  The Company or any Subsidiary should fail to
pay when due any indebtedness to any other person or entity for borrowed money
or any long-term obligation for the deferred purchase price of property
(including any capitalized lease), or any other event occurs which, under any
agreement or instrument relating to such indebtedness or obligation, has the
effect of accelerating or permitting the acceleration of such indebtedness or
obligation, whether or not such indebtedness or obligation is actually
accelerated or the right to accelerate is conditioned on the giving of notice,
the passage of time, or otherwise.

 

(G)       Judgments.  A judgment, decree, or order for the payment of money
shall be rendered against the Company or any Subsidiary and either:  (i)
enforcement proceedings shall have been commenced; (ii) a Lien prohibited under
Section 9(B) hereof shall have been obtained; or (iii) such judgment, decree, or
order shall continue unsatisfied and in effect for a period of 20 consecutive
days without being vacated, discharged, satisfied, or stayed pending appeal.

 

(H)       Insolvency, Etc.  The Company or any Subsidiary shall:  (i) become
insolvent or shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they come due; or (ii) suspend its
business operations or a material part thereof or make an assignment for the
benefit of creditors; or (iii) apply for, consent to, or acquiesce in the
appointment of a trustee, receiver, or other custodian for it or any of its
property or, in the absence of such application, consent, or acquiescence, a
trustee, receiver, or other custodian is so appointed; or (iv) commence or have
commenced against it any proceeding under any bankruptcy, reorganization,
arrangement, readjustment of debt, dissolution, or liquidation Law of any
jurisdiction.

 

(I)            Material Adverse Change.  Any material adverse change occurs, as
reasonably determined by CoBank, in the Company’s financial condition, results
of operation, or ability to perform its obligations hereunder or under any
instrument or document contemplated hereby.

 

(J)         Revocation of Guaranty.  Any guaranty, suretyship, subordination
agreement, maintenance agreement, or other agreement furnished in connection
with the Company’s obligations hereunder and under any Supplement (including the
Continuing Guarantee dated June 20, 2001, of Primo Piatto, Inc. ) shall, at any
time, cease to be in full force and effect, or shall be revoked or declared null
and void, or the validity or enforceability thereof shall be contested by the
guarantor, surety or other maker thereof (the “Guarantor”), or the Guarantor
shall deny any further liability or obligation thereunder, or shall fail to
perform its obligations thereunder, or any representation or warranty set forth
therein shall be breached, or the Guarantor shall breach or be in default under
the terms of any other agreement with CoBank (including any loan agreement or
security agreement), or a default set forth in Subsections (F) through (H)
hereof shall occur with respect to the Guarantor.

 

SECTION 12.                     Remedies.  Upon the occurrence and during the
continuance of an Event of Default or any Potential Default, CoBank shall have
no obligation to continue to extend credit to the Company and may discontinue
doing so at any time without prior notice.  For all purposes hereof, the term
“Potential Default” means the occurrence of any event which, with the passage of
time or the giving of notice or both would become an Event of Default.  In
addition, upon the occurrence and during the continuance of any Event of
Default, CoBank may, upon notice to the Company, terminate any commitment and
declare the entire unpaid principal balance of the loans, all accrued interest
thereon, and all other amounts payable under this agreement, all Supplements,
and the other Loan Documents to be immediately due and payable.  Upon such a
declaration, the unpaid principal balance of the loans and all such other
amounts shall become immediately due and payable, without protest, presentment,
demand, or further notice of any kind, all of which are hereby expressly waived
by the Company.  In addition, upon such an acceleration:

 

(A)       Enforcement.  CoBank may proceed to protect, exercise, and enforce
such rights and remedies as may be provided by this agreement, any other Loan
Document or under Law.  Each and every one of such rights and remedies shall be
cumulative and may be exercised from time to time, and no failure on the part of
CoBank to exercise, and no delay in exercising, any right or remedy shall
operate as a waiver thereof, and no single or partial exercise of any right or
remedy shall preclude any other or future exercise thereof, or the exercise of
any other right.  Without limiting the

 

7

--------------------------------------------------------------------------------


 

foregoing, CoBank may hold and/or set off and apply against the Company’s
obligations to CoBank the proceeds of any equity in CoBank, any cash collateral
held by CoBank, or any balances held by CoBank for the Company’s account
(whether or not such balances are then due).

 

(B)       Application of Funds.  CoBank may apply all payments received by it to
the Company’s obligations to CoBank in such order and manner as CoBank may elect
in its sole discretion.

 

In addition to the rights and remedies set forth above:  (i) if the Company
fails to purchase any equity in CoBank when required or fails to make any
payment to CoBank when due, then at CoBank’s option in each instance, such
payment shall bear interest from the date due to the date paid at 4% per annum
in excess of the rate(s) of interest that would otherwise be in effect on that
loan; and (ii) after the maturity of any loan (whether as a result of
acceleration or otherwise), the unpaid principal balance of such loan (including
without limitation, principal, interest, fees and expenses) shall automatically
bear interest at 4% per annum in excess of the rate(s) of interest that would
otherwise be in effect on that loan.  All interest provided for herein shall be
payable on demand and shall be calculated on the basis of a year consisting of
360 days.

 

SECTION 13.                     Broken Funding Surcharge.  Notwithstanding any
provision contained in any Supplement giving the Company the right to repay any
loan prior to the date it would otherwise be due and payable, the Company agrees
to provide three Business Days’ prior written notice for any prepayment of a
fixed rate balance and that in the event it repays any fixed rate balance prior
to its scheduled due date or prior to the last day of the fixed rate period
applicable thereto (whether such payment is made voluntarily, as a result of an
acceleration, or otherwise), the Company will pay to CoBank a surcharge in an
amount equal to the greater of:  (i) an amount which would result in CoBank
being made whole (on a present value basis) for the actual or imputed funding
losses incurred by CoBank as a result thereof; or (ii) $300.00.  Notwithstanding
the foregoing, in the event any fixed rate balance is repaid as a result of the
Company refinancing the loan with another lender or by other means, then in lieu
of the foregoing, the Company shall pay to CoBank a surcharge in an amount
sufficient (on a present value basis) to enable CoBank to maintain the yield it
would have earned during the fixed rate period on the amount repaid.  Such
surcharges will be calculated in accordance with methodology established by
CoBank (a copy of which will be made available to the Company upon request).

 

SECTION 14.                     Complete Agreement, Amendments.  This agreement,
all Supplements, and all other instruments and documents contemplated hereby and
thereby, are intended by the parties to be a complete and final expression of
their agreement.  No amendment, modification, or waiver of any provision hereof
or thereof, and no consent to any departure by the Company herefrom or
therefrom, shall be effective unless approved by CoBank and contained in a
writing signed by or on behalf of CoBank, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.  In the event this agreement is amended or restated, each such
amendment or restatement shall be applicable to all Supplements hereto.

 

SECTION 15.                     Other Types of Credit.  From time to time,
CoBank may issue letters of credit or extend other types of credit to or for the
account of the Company.  In the event the parties desire to do so under the
terms of this agreement, such extensions of credit may be set forth in any
Supplement hereto and this agreement shall be applicable thereto.

 

SECTION 16.                     Applicable Law.  Except to the extent governed
by applicable federal law, this agreement and each Supplement shall be governed
by and construed in accordance with the laws of the State of Colorado, without
reference to choice of law doctrine.

 

8

--------------------------------------------------------------------------------


 

SECTION 17.                     Notices.  All notices hereunder shall be in
writing and shall be deemed to be duly given upon delivery if personally
delivered or sent by telegram or facsimile transmission, or three days after
mailing if sent by express, certified or registered mail, to the parties at the
following addresses (or such other address for a party as shall be specified by
like notice):

 

If to CoBank, as follows:

If to the Company, as follows:

 

 

For general correspondence purposes:

Dakota Growers Pasta Company, Inc.

P.O. Box 5110

One Pasta Avenue

Denver, Colorado  80217-5110

Carrington, North Dakota  58421

 

 

For direct delivery purposes, when desired:

 

5500 South Quebec Street

 

Greenwood Village, Colorado  80111-1914

 

 

 

Attention:  Credit Information Services

Attention:  Chief Financial Officer

Fax No.:  (303) 224-6101

Fax No.:  (701) 652-3552

 

SECTION 18.                     Taxes and Expenses.  To the extent allowed by
law, the Company agrees to pay all reasonable out-of-pocket costs and expenses
(including the fees and expenses of counsel retained or employed by CoBank)
incurred by CoBank and any participants from CoBank in connection with the
origination, administration, collection, and enforcement of this agreement and
the other Loan Documents, including, without limitation, all costs and expenses
incurred in perfecting, maintaining, determining the priority of, and releasing
any security for the Company’s obligations to CoBank, and any stamp, intangible,
transfer, or like tax payable in connection with this agreement or any other
Loan Document.

 

SECTION 19.                     Effectiveness and Severability.  This agreement
shall continue in effect until:  (i) all indebtedness and obligations of the
Company under this agreement, all Supplements, and all other Loan Documents
shall have been paid or satisfied; (ii) CoBank has no commitment to extend
credit to or for the account of the Company under any Supplement; and (iii)
either party sends written notice to the other terminating this agreement.  Any
provision of this agreement or any other Loan Document which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or thereof.

 

SECTION 20.                     Successors and Assigns.  This agreement, each
Supplement, and the other Loan Documents shall be binding upon and inure to the
benefit of the Company and CoBank and their respective successors and assigns,
except that the Company may not assign or transfer its rights or obligations
under this agreement, any Supplement or any other Loan Document without the
prior written consent of CoBank.

 

SECTION 21.                     Participations, Etc.  From time to time, CoBank
may sell to one or more banks, financial institutions or other lenders a
participation in one or more of the loans or other extensions of credit made
pursuant to this agreement.  However, no such participation shall relieve CoBank
of any commitment made to the Company under any Supplement hereto.  In
connection with the foregoing, CoBank may disclose information concerning the
Company and its Subsidiaries to any participant or prospective participant,
provided that such participant or prospective participant agrees to keep such
information confidential.  CoBank agrees that all Loans that are made by CoBank
and that are retained for its own account and are not included in a sale of
participation interest shall be entitled to patronage distributions in
accordance with the bylaws of CoBank and its practices and procedures related to
patronage distribution.  Accordingly, all Loans that are included in a sale of
participation interest shall not be entitled to patronage distributions.  A sale
of participation interest may include certain voting rights of the participants
regarding the loans hereunder (including without limitation the administration,
servicing and enforcement thereof).  CoBank agrees to give written notification
to the Company of any sale of participation interests.

 

SECTION 22.                     Agency and Intercreditor Agreement.  The Company
acknowledges that all loans made by CoBank to the Company are subject to the
terms of an Agency and Intercreditor Agreement dated as of July 15, 1998, by

 

9

--------------------------------------------------------------------------------


 

and between CoBank (under the name of its predecessor, St. Paul Bank for
Cooperatives), Massachusetts Mutual Life Insurance Company, MML Bay State Life
Insurance Company, C. M. Life Insurance Company, The Security Mutual Life
Insurance Company of Lincoln, Nebraska, and The Canada Life Assurance Company
(referred to collectively as the “Lenders”).  The Company hereby reaffirms and
consents to the terms thereof.

 

IN WITNESS WHEREOF, the parties have caused this agreement to be executed by
their duly authorized officers as of the date shown above.

 

CoBANK, ACB

DAKOTA GROWERS PASTA COMPANY,
INC.

 

 

 

 


BY:


/S/ TERESA L. FOUNTAIN


 


BY:


/S/ THOMAS FRIEZEN


 

 

 

 

 

 

 


TITLE:


ASSISTANT CORPORATE SECRETARY


 


TITLE:


CFO


 

 

10

--------------------------------------------------------------------------------